DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 1-16 and new Claims 21-24) in the reply filed on 10/18/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Majhi et al (US 2020/0312839) in view of Li et al (2020/0232107).
	With respect to Claim 1, Majhi et al disclose an integrated IC structure (Figure 1A) comprising: a first transistor (Figure 1A, 181) formed on a substrate (Figure 1A, 101) ; a first interconnect structure (Figure 1A, M2) over the first transistor (Figure 1A, 181) ; a dielectric layer (Figure 1A, 126 of M4) over the first interconnect structure (Figure 1A, M2); a plurality of semiconductor islands (Figure 1A, 144) on the dielectric layer (Figure 1A, 126 of M4)  ; and a plurality of second transistors (Figure 1A, 150) formed on the plurality of semiconductor islands. See Figure 1A -1C and corresponding text, especially paragraphs 23-42. Moreover, Majhi et al discloses a Mo containing seed layer. See paragraph 31.
	Majhi et al differ from the present Claims in that Majhi et al do not disclose that the plurality of semiconductor islands are “2D semiconductor islands”
	Li et al is relied upon to disclose the use of transition metal dichalgogenide (TMD) such as MoS2, as 2D semiconductor materials. See Figures 1A -5E and corresponding text, especially paragraphs 11-14 and 27-30.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a 2D semiconductor material in the device of Majhi et al, for its known benefit in the art as a semiconductor as disclosed by Li et al. The use of known components, 2D semiconductor materials, for their known use would have been prima facie obvious to one of ordinary skill in the art. 
	With respect to Claim 2, Li et al discloses the limitation the plurality of 2D semiconductor islands each comprise a 2D semiconductor seed and a 2D semiconductor film laterally surrounding the 2D semiconductor seed. See Figure 5C and corresponding text of Li et al.
	With respect to Claim 3, the combined references make obvious the limitation “the 2D semiconductor film is formed of a same material as the 2D semiconductor seed”. See paragraph 39 of Majhi et al.
	With respect to Claim 4, the combined references make obvious the limitation “the 2D semiconductor film is formed of a different material than the 2D semiconductor seed”. See paragraph 39 of Majhi et al.  See Figure 5C and corresponding text of Li et al.
	With respect to Claim 5, Li et al discloses the 2D semiconductor film has a surface greater than a surface area of the 2D semiconductor seed. See Figure 5C and corresponding text of Li et al.
	With respect to Claim 6, Li et al discloses wherein the 2D semiconductor film has a thickness substantially the same as a thickness pf the 2D semiconductor seed. See Figure 5C and corresponding text of Li et al.
With respect to Claim 7, the combined references make obvious the limitation the plurality of the 2D semiconductor islands are arranged in rows and columns from top view. See Figures 1B and 1C of Majhi et al and corresponding text; and Figure 4A of Li and corresponding text.
With respect to Claim 8, the combined references make obvious the limitation the plurality of 2D semiconductor islands are spaced apart from each other. See Figures 1B and 1C of Majhi et al and corresponding text; and Figure 4A of Li and corresponding text.
With respect to Claim 9, the combined references make obvious the limitation further comprising a dielectric grid over the dielectric layer, the plurality of 2D semiconductor islands being disposed in a plurality of grid cells of the dielectric grid in a one to one manner. See Figures 1A and 1B of Majhi et al and corresponding text, especially paragraphs 29, 38 and 41.
With respect to Claim 10, Majhi et al disclose wherein adjacent two of the plurality of 2D semiconductor islands form a grain boundary. See paragraphs 35-39 of Majhi et al. 
	With respect to Claim 11, Majhi et al disclose further comprising a second interconnect structure over the plurality of second transistors. See Figure 1A, M6 and M7.

With respect to Claim 12, Claim 12 is rejected for the same reasons as discussed with respect to Claims 1, 2 and 7. Moreover, Majhi et al disclose an IC structure  (Figure 1A) comprising: an interconnect structure (Figure 1A, M2, 125, portion furthest to left) above a substrate (Figure 1A, 101) and comprising a conductive via (Figure 1A, M2, 125,  portion furthest to the left, lower, narrower part)  vertically extending above the substrate and a conductive line (Figure 1A, M2, 125, portion furthest to the left, upper, broader part)  laterally extending above the conductive via; a dielectric layer(Figure 1A, 126 of M4) over the interconnect structure. See Figure 1A and corresponding text of Majhi et al.
With respect to Claim 13, the combined references make obvious the plurality of 2D semiconductor seeds are made of metal dichalcogenide(TMD). See paragraph 39 of Majhi et al; and paragraph 27 of Li et al.
	With respect to Claim 14, the combined references make obvious the plurality of 2D semiconductor films are made of  metal dichalcogenide (TMD). See paragraph 39 of Majhi et al; and paragraph 27 of Li et al.
	With respect to Claim 15, the combined references make obvious the plurality of 2D semiconductor seeds and the plurality of 2D semiconductor films are formed of a same TMD material. See paragraph 39 of Majhi et al; and paragraph 27 of Li et al.
	With respect to Claim 16, the combined references make obvious  the limitation “the plurality of 2D semiconductor seeds are formed of a first TMD material, and the plurality of 2D semiconductor films are formed of a second TMD material different from the first TMD material”, as Li et al disclose different materials as TMD (paragraph 27), and the use of a known material for its known benefit would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 21, Claim 21 is rejected for the reasons as discussed above in Claims 1 and 12. As relied upon above the combined references make obvious the limitation “an interconnect structure above a substrate and comprising a conductive via vertically extending above the substrate and a conductive line laterally extending above the conductive via; a dielectric layer over the interconnect structure; a plurality of 2D semiconductor structures arranged on the dielectric layer in a spaced apart manner; and a plurality of transistors on the 2D semiconductor structures”.
With respect to Claim 22, the combined references make obvious the limitation further comprising a dielectric grid over the dielectric layer, the plurality of 2D semiconductor islands being disposed in a plurality of grid cells of the dielectric grid in a one to one manner. See Figures 1A and 1B of Majhi et al and corresponding text, especially paragraphs 29, 38 and 41.
With respect to Claim 23, Li et al discloses the limitation wherein the plurality of 2D semiconductor structures are made of transition metal dichalcogenide (TMD). See paragraph 27 of Li et al.
	With respect to Claim 24, Li et al discloses wherein each of the plurality of 2D semiconductor structures comprise a 2D semiconductor seed and a 2D semiconductor film laterally surrounding the 2D semiconductor seed, wherein the 2D semiconductor seed forms a rounded interface with the 2D semiconductor film. See Figure 5C and corresponding text of Li et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 30, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812